Citation Nr: 1016071	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral knee disability.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right ankle disability.

3.  Entitlement to service connection for residuals of a 
mouth injury.

4.  Entitlement to an increased disability rating for chronic 
low back disability, currently rated 20 percent disabling.

5.  Entitlement to an increased disability rating for 
bilateral pes planus, currently rated 10 percent disabling.

6.  Entitlement to an increased disability rating for 
residuals of left ankle sprain, currently rated 
noncompensably disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted a 10 percent 
disability rating for residuals of left ankle sprain, 
effective October 30, 2003, denied entitlement to increased 
ratings for chronic low back disability and bilateral pes 
planus, and denied entitlement to service connection for 
bilateral knee disability and right ankle disability.  A 
notice of disagreement was filed in July 2004.  In a May 2006 
decision and statement of the case, the RO reduced the 
disability rating assigned to residuals of left ankle sprain 
to noncompensably disabling, effective November 3, 2005.  The 
Board notes that 38 C.F.R. § 3.105(e) (2009) is not for 
application as such lower evaluation did not result in a 
reduction or discontinuance of compensation payments, as the 
Veteran's combined evaluation remained at 60 percent.  
Another statement of the case was issued in July 2006, and a 
substantive appeal was received in August 2006.  The Veteran 
testified at a Board hearing in February 2010.

The issues of entitlement to service connection for bilateral 
knee disability, right ankle disability, and residuals of 
mouth injury, and entitlement to increased disability ratings 
for chronic low back disability, bilateral pes planus, and 
residuals of left ankle sprain are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any further action is required on 
his part.


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied 
entitlement to service connection for bilateral knee 
disability and right ankle disability; the Veteran did not 
file a notice of disagreement.  

2.  In October 2003, the Veteran filed a request to reopen 
his claim of service connection for bilateral knee disability 
and right ankle disability.

3.  Additional evidence received since the RO's March 2003 
decision is new to the record, relates to unestablished facts 
necessary to substantiate the merits of the claims of service 
connection for bilateral knee disability and right ankle 
disability, and raises a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  The October 2003 decision which denied entitlement to 
service connection for bilateral knee disability and right 
ankle disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
October 2003 RO denial, and the claims of service connection 
for bilateral knee disability and right ankle disability are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the finding that new and material evidence has been received 
to reopen the claims of service connection for bilateral knee 
disability and right ankle disability, no further discussion 
of VCAA is necessary at this point.  The matter of VCAA 
compliance with regard to such issue will be addressed in a 
future merits decision after action is undertaken as directed 
in the remand section of this decision.  

New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
October 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In May 1998, the Veteran filed a claim of service connection 
for bilateral knee disability and right ankle disability, 
which was denied in a January 2000 rating decision.  Pursuant 
to enactment of the VCAA, the Veteran's claim was 
readjudicated and denied in a January 2002 rating decision.  
In October 2002, the Veteran requested that the RO reconsider 
his service connection claims.  In March 2003, the RO 
continued the denials of service connection for bilateral 
knee and right ankle disabilities.  In October 2003, the 
Veteran filed a statement in support of a claim to reopen 
entitlement to service connection for bilateral knee and 
right ankle disabilities.  While acknowledging that such 
statement was received prior to expiration of the appeal 
period, such does not constitute new and material evidence as 
it was a reiteration of statements previously considered in 
the prior rating decisions.  See 38 C.F.R. § 3.156(b).  Thus, 
such statement constituted a claim to reopen.  The Veteran 
did not otherwise file a notice of disagreement with the 
March 2003 rating decision; thus, such decision is final.  
38 U.S.C.A. § 7105(c).

The evidence of record at the time of the March 2003 rating 
decision consisted of lay statements of the Veteran in which 
he stated that he incurred injuries to the knees and right 
ankle due to combat infantryman duties, such as running, 
marching, falling, and constant pounding of his knees and 
ankles.  VA outpatient treatment records dated in July and 
October 1998 reflect complaints of knee and ankle pain; but 
do not reflect any objective findings related to the knees 
and right ankle.

In support of his October 2003 claim to reopen, VA outpatient 
treatment records were associated with the claims folder 
which reflect an August 2004 complaint of knee and ankle 
pain, but no objective findings.  At the February 2010 Board 
hearing, the Veteran testified that his chiropractor has 
suggested to him that his knee and ankle disabilities may be 
due to his service-connected back and bilateral flatfeet 
disabilities.  While the Veteran has not submitted a 
statement from his treating chiropractor, as the Veteran has 
suggested that a medical professional has opined that his 
knee and ankle disabilities may be due to his service-
connected disabilities, the Board finds such evidence relates 
to an unestablished fact necessary to substantiate the merits 
of the claims.  Thus, the claims of service connection for 
bilateral knee and right ankle disabilities are reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claims and does not address the 
merits of the underlying service connection claims.  


ORDER

New and material evidence has been received to reopen the 
claims of service connection for bilateral knee disability 
and right ankle disability.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand section of this decision.


REMAND

Initially, the Board notes that the Veteran's service 
treatment records are unavailable, thus the Board recognizes 
its heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding 
that the heightened duty to assist a veteran in developing 
facts pertaining to his claim in a case in which service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  While 
service treatment records are unavailable, the Veteran 
testified that upon separation from active service in May 
1995, he joined the Army Reserves in Newark, New Jersey for 5 
to 8 years.  It appears that the Veteran's entrance 
examination conducted for reserve purposes was associated 
with the claims folder; however, it is unclear whether the 
entirety of the Veteran's service treatment records from his 
active and/or reserve service were requested.  Thus, attempts 
should be made to obtain any active or reserve service 
records from the Veteran's Army Reserve unit.

Bilateral knee and right ankle disabilities

It appears that the Veteran may be claiming bilateral knee 
and right ankle disabilities directly due to service and due 
to or aggravated by his service-connected lumbar spine and 
bilateral flatfeet disabilities.  See 38 C.F.R. § 3.310.  In 
light of the Veteran's complaints of bilateral knee and right 
ankle joint pain, without any objective findings to date, and 
the Veteran's service in the Persian Gulf, consideration 
should also be given to 38 C.F.R. § 3.317.  38 C.F.R. § 3.317 
lists joint pain as a possible manifestation of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness, for which service connection may be 
appropriate under that regulation.

The Veteran should be afforded a VA examination to assess the 
nature and etiology of his claimed bilateral knee disability 
and right ankle disability.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Residuals of mouth injury

The Veteran has testified that during service, while serving 
on a ship, he exited a hatch, fell, and caught his mouth on 
the front of a generator.  He claims that several of his 
front teeth were severed.  He sought treatment from the 
corpsman for pain, and once they reached shore sought dental 
treatment at the Kaneohe Bay Air Base in Hawaii.  In light of 
the missing service treatment records, the Veteran should be 
afforded a VA examination to assess whether he has residuals 
of a mouth injury due to trauma.  

Lumbar spine, left ankle, and bilateral pes planus

At the Board hearing, the Veteran testified that he continues 
to seek regular treatment at the Salisbury, North Carolina VA 
Medical Center (VAMC).  It does not appear as if updated 
treatment records have been associated with the claims folder 
since February 14, 2005.  An August 2007 print-out only 
resulted in 2000 and 2004 treatment records.  Updated 
treatment records from February 15, 2005, to the present 
should be associated with the claims folder.

The Veteran testified that he continues to seek regular 
chiropractic treatment with Philip W. Turner, D.C.  Upon 
obtaining appropriate releases, updated treatment records 
from September 15, 2006, to the present should be associated 
with the claims folder.  

The Veteran has also testified that he seeks treatment at the 
Albemarle Road Family Practice.  It does not appear as if 
such records have been associated with the claims folder.  
Thus obtain obtaining appropriate releases, such records 
should be requested.

The Board notes that the most recent VA examination 
pertaining to the lumbar spine, left ankle, and bilateral 
flatfeet was conducted in December 2007.  At the Board 
hearing, the Veteran stated that he continues to seek 
treatment for such disabilities, and suggested that such 
disabilities had worsened.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  In order to more accurately reflect 
the current level of the Veteran's disabilities, the Board 
believes that examinations are necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The appropriate repository of records 
should be contacted to request 
verification of the dates and nature of 
the Veteran's service in the Army 
Reserve, including the unit of 
assignment, and the dates and nature of 
his service with each unit.

2.  The RO should contact the appropriate 
repository of records, to include the 
National Personnel Records Center (NPRC), 
the Veteran's Army Reserve unit(s)/Office 
of the Adjutant General in Newark, New 
Jersey, or the Army Personnel Centers, 
and request any service treatment and/or 
personnel records corresponding to 
service in the Army Reserve.  The 
measures undertaken should be 
specifically recorded (including 
providing the source or any requested 
information necessary to conduct such 
search).  In the event that records are 
unavailable, this should be noted in the 
claims folder.  

3.  Upon obtaining appropriate releases, 
the Veteran's treatment records should be 
obtained from Dr. Turner, from September 
15, 2006 to the present.

4.  Upon obtaining appropriate releases, 
the Veteran's treatment records should be 
obtained from Albemarle Road Family 
Practice.  

5.  Obtain updated treatment records from 
the Salisbury VAMC for the period 
February 15, 2005, to the present.  

6.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his claimed 
bilateral knee and right ankle 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the Veteran, the examiner should opine as 
to the following:

a)  Does the Veteran have any pertinent 
signs and symptoms of joint pain in the 
knees and/or right ankle, and, if 
applicable, can any such signs and 
symptoms be attributed to known clinical 
diagnoses;  

b)  Is it is at least as likely as not (a 
50% or higher degree of probability) that 
any current right or left knee disability 
was due to service or any incident 
therein, to include his experiences as a 
combat infantryman;

c)  Is it is at least as likely as not (a 
50% or higher degree of probability) that 
any current right ankle disability was 
due to service or any incident therein, 
to include his experiences as a combat 
infantryman;

d)  Is any current left or right knee 
disability at least as likely as not (a 
50 percent or higher degree of 
probability) proximately due to a 
service-connected disability, to include 
chronic low back disability, bilateral 
pes planus, or residuals of left ankle 
sprain;

e)  Is any current left or right knee 
disability at least as likely as not (a 
50 percent or higher degree of 
probability) aggravated by a service-
connected disability, to include chronic 
low back disability, bilateral pes 
planus, or residuals of left ankle 
sprain;

f)  Is any current right ankle disability 
at least as likely as not (a 50 percent 
or higher degree of probability) 
proximately due to a service-connected 
disability, to include chronic low back 
disability, bilateral pes planus, or 
residuals of left ankle sprain;

g)  Is any current right ankle disability 
at least as likely as not (a 50 percent 
or higher degree of probability) 
aggravated by a service-connected 
disability, to include chronic low back 
disability, bilateral pes planus, or 
residuals of left ankle sprain;

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the treatment 
records on file and lay statements of the 
Veteran pertaining to bilateral knee and 
right ankle injuries sustained during 
service.

7.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his claimed 
residuals of mouth injury.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should opine as to whether the 
Veteran has any residuals of the mouth, 
jaw, or teeth, which is at least as 
likely as not attributable to an injury 
and/or trauma to the mouth/jaw/teeth.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the treatment 
records on file and lay statements of the 
Veteran pertaining to a mouth injury 
sustained during service.

8.  Schedule the Veteran for a VA 
examination to determine the severity of 
his chronic low back disability.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  All clinical and 
special test findings should be clearly 
reported, and pertinent orthopedic and 
neurological findings should be reported.  
The examination of the spine should 
include range of motion studies.  With 
regard to range of motion testing, the 
examiner should report at what point (in 
degrees) that pain is elicited as well as 
whether there is any other functional 
loss due to weakened movement, excess 
fatigability or incoordination.  The 
examiner should specifically state if 
ankylosis and muscle spasm are present.  
The examiner should report any specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations, to 
include, but not limited to, radiating 
pain into an extremity, and bowel or 
bladder impairment.  

The examiner should comment on the impact 
his service-connected lumbar spine 
disability has on his ability to work.  
The examiner should attempt to 
distinguish the impairment related to his 
service-connected disabilities and other 
nonservice-connected disabilities.  The 
examiner should provide supporting 
rationale for this opinion.

9.  Schedule the Veteran for a VA 
examination to determine the severity of 
his residuals of left ankle sprain.  It 
is imperative that the claims file be 
made available to the examiner in 
connection with the examination.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic findings should be reported.  
Range of motion testing should be 
accomplished and the examiner should 
report, in degrees, the point at which 
pain is demonstrated, and whether any 
limitation of motion is moderate or 
marked.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected left ankle disability 
on the Veteran's ability to work, and 
provide supporting rationale for this 
opinion.

10.  Schedule the Veteran for an 
appropriate VA examination to determine 
the present severity of his bilateral pes 
planus.  It is imperative that the claims 
file be made available to and reviewed by 
the examiner in connection with the 
examination.  Any necessary special 
studies should be performed and all 
pertinent clinical findings should be 
reported.  The examiner should provide an 
opinion as to whether there is any marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
swelling on use, characteristic 
callosities, any tenderness of plantar 
surfaces of the feet, marked inward 
displacement, severe spasm of the tendo 
achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected pes planus on the 
Veteran's ability to work, and provide 
supporting rationale for this opinion.

11.  After completion of the above, the 
RO should review the expanded record and 
readjudicate the service connection and 
increased rating claims.  If any benefit 
sought is not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


